Citation Nr: 0632834	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  02-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sensorineural hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Carolyn G. Cloutier  


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947.  

This appeal arises from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), that denied 
the benefit sought on appeal.  

A hearing was held in May 2003 at the RO before a local 
hearing officer.  A second hearing was held in January 2004 
at the RO before the undersigned Veterans Law Judge.  
Transcripts of both hearings are of record.

The Board remanded the case to the RO in June 2004 for 
further development.  Remand was accomplished via the Appeals 
Management Section (AMC), in Washington, DC.  The case has 
been returned to the Board for continuation of appellate 
review.

FINDING OF FACT

Hearing loss was not present during military service or to a 
compensable degree within the first postservice year, and 
there is no competent evidence linking the currently 
diagnosed sensorineural hearing loss to service.


CONCLUSION OF LAW

Sensorineural hearing loss was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters, dated in 
July 2001 and in June 2005, from the RO to the appellant that 
were issued in connection with the initial RO decision in 
December 2001.  Cumulatively, the letters informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by first 
letter of July 2001, which was before the RO's December 2001 
decision denying service connection for bilateral hearing 
loss.  So, the requirements about the timing of notice 
specified in the Pelegrini decision were satisfied.  

As for assisting the veteran with his claim, the claimant's 
service medical records are on file.  In this regard, the 
Board has taken note of the veteran's assertion that his sea 
bag, containing his service medical records, was lost when he 
was shipped from the United States to China.  He reports that 
the sea bag, no longer containing his medical records, was 
eventually returned to him in 1950, after he had left 
military service.  He maintains that a gap in his service 
medical records exists for the period from January 1946 to 
November 1946.  

Accepting as true the claimant's assertion about the lost sea 
bag, the Board notes that the claimant, by his own account, 
relates his current hearing loss to experiences in service 
after he reached China.  Hence, any medical records compiled 
after his arrival in China, necessarily, could not have been 
lost when his records were in transit from the United States 
to China.  Additionally, the National Personnel Records 
Center (NPRC) verified to the RO that it had sent the 
claimant's service medical records.  NPRC's response to the 
RO's request for service medical records gives no indication 
that any of the claimant's service medical records were 
missing.

The veteran provided an annotation to a copy of the December 
2001 rating decision.  In that decision, the RO stated that 
service medical records, for the period November 5, 1946 to 
November 8, 1947, were negative for complaints, findings, 
treatment or diagnosis of hearing loss or ear fungus.  The 
veteran's annotation relates that his hearing loss incident 
was in the summer of 1946.  In correspondence received in 
connection with the annotated copy of the December 2001 
rating decision, the veteran pointed out that service medical 
records, for the period November 5, 1946 to November 8, 1947, 
do not cover the time frame when the hearing loss incident 
occurred.  

The Board notes that the report of the veteran's entrance 
physical examination is dated January 5, 1946, and the report 
of his separation physical examination is dated November 6, 
1947.  In the statement of the case (SOC), dated May 21, 
2002, the RO specified that the claimant's service medical 
records spanned the period from January 5, 1946 to November 
8, 1947; in the supplemental statement of the case, the RO 
specified that the claimant's service medical records spanned 
the period from January 5, 1946 to November 6, 1947.  
Clearly, the RO misstated the date of the entrance physical 
examination in its December 2001 rating decision.  However, 
the SOC and the SSOC, documents that postdate the December 
2001 decision, demonstrate that the November 5, 1946 starting 
date for service medical records, provided in the rating 
decision, amounts to a simple clerical error.  In fact, after 
reviewing the rating decision, SOC and SSOC, the Board 
concludes that the most plausible interpretation is that RO 
did, in fact, consider evidence in the time frame commencing 
January 5, 1946, rather than in the time frame commencing 
November 5, 1946.

Besides obtaining service medical records, the RO has 
obtained the veteran's VA medical records.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  As to private medical 
records, the veteran stated that he received treatment from a 
Dr. Swearingen for ear infections, in 1948, during the one 
year period after his discharge from military service.  He 
also mentioned receiving treatment for an ear disorder from 
Drs. Pou, Quin, Watkins & Thornton, from July 1992.  Mindful 
of the duty to assist the veteran in  the development of his 
claim, the Board, in its June 2004 remand, directed the RO to 
obtain these medical records.  The RO provided the veteran 
with a medical release form and requested that he provide the 
addresses of the identified physicians.  The veteran returned 
that form, but did not specify the address of any of these 
physicians, instead, in the address portion of the form, 
merely printing the words, "Any and all [physicians]."  

The United States Court of Appeals for Veterans Claims has 
held that the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the 
veteran's failure to complete the required information on the 
medical release form precluded an attempt by the RO to secure 
the claimed medical information mentioned by the veteran.  

In all, there is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria.  In order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and sensorineural hearing 
loss is manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Analysis.  The veteran contends that he developed a hearing 
loss as a result of an ear infection and as a result of 
acoustic trauma during military service.  He claims that he 
developed a fungal infection of the ears, during the summer 
of 1946, after swimming in a canal in Tientsin, China, where 
he was stationed at the time.  He states that he was treated 
for scarring of the eardrums by a physician in civilian life 
around 1948, not long after his discharge from service.  He 
relates that he was stationed in China with the 11th Marines, 
an artillery unit.  He claims that he was exposed to the 
ongoing noise of artillery fire, and points out that service 
members were not issued ear protection devices.  

Service department personnel records show that the veteran 
attended an administration school where he took courses as a 
classification specialist.  He served with the 11th Marines, 
a rocket battery unit.  He left the United States on June 26, 
1946 and returned to the United States on April 30, 1947.  

Service medical records disclose no ear defects or deficits 
of hearing acuity at the January 1946 service entrance 
examination.  At the November 1947 examination for service 
separation, the veteran denied any illness and made no 
reference to having sustained an ear infection or developed 
fungus involving the ears.  His hearing was found to be 20/20 
to coin click and 15/15 to whispered voice.  

The first postservice medical record addressing hearing loss 
or ear defects is the report of a VA audiological examination 
that was performed in May 2001.  The assessment was moderate 
to profound hearing loss bilaterally.  

Statements were received in May 2003 from Dorothy Ann Owen 
and from Catherine A. Henry, each of whom provided a 
recollection that the veteran had been treated for ear 
problems in the summer of 1946.  They related that Dr. 
Swearingen rendered treatment for an ear condition after the 
veteran returned to civilian life.  According to these 
informants, the veteran advised that his ear problems were a 
recurrence of an ear problem he had suffered while in China 
in 1946.  They indicated his hearing became progressively 
worse over the years.  

Statements were also received in May 2003 from Georgia L. 
Prud'homme and from Celidora Achord, each of whom indicated 
having been the claimant's secretary at his law practice at 
different times from 1986 to the present.  They related that 
the claimant had great difficulty understanding conversations 
at conferences with clients, either in person or by 
telephone.  They pointed out that the veteran attributed the 
origin of his hearing loss to ear infections contracted while 
he was in China in 1946.

The statements from the veteran and from his associates 
amount to opinions about a matter of medical causation to the 
extent that they tend to link his current hearing loss to an 
ear infection during his military service.  There is no 
indication from the record that they have medical training or 
expertise.  As lay persons, they are not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Added to claims file in July 2003 was an article from the 
internet provided by the veteran.  This treatise evidence 
indicates that hearing loss can stem from acoustic trauma, 
such as gunfire, and from scarred eardrums or ear infections.  
The Board does not dispute the validity of this treatise 
evidence.  But the evidence does not indicate that hearing 
loss, in the veteran's particular case, was necessarily 
attributable to an ear infection he contracted or to acoustic 
trauma to which he was exposed while he was in military 
service.  Rather, the treatise evidence merely raises the 
possibility that an ear infection or acoustic trauma might 
have played a part in the etiology of his bilateral hearing 
loss.  And this will not suffice.  Instead, the treatise 
evidence must discuss generic relationships with a degree of 
certainty such that under the facts of this particular case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  See 
also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) 
(citing Hensley v. West, 212 F.3d 1255, 1265 
(Fed. Cir. 2000)).  

So even considering the treatise evidence, there still is no 
probative medical opinion indicating that, in this particular 
case, the veteran's current bilateral hearing loss is 
attributable to any incident or experience of military 
service.  Indeed, as discussed below, a VA audiologist 
specifically ruled out inservice ear infection or acoustic 
trauma as a cause of the veteran's current bilateral hearing 
loss.  

The Board remanded the case in June 2004, in order to obtain 
medical opinion about the etiology and date of onset of the 
claimant's bilateral hearing loss.  A VA audiologic 
examination was performed in October 2005, pursuant to the 
Board's remand for evidentiary development.  The examiner 
stated that the claims file had been reviewed.  The veteran's 
history was obtained.  Pure tone testing and speech 
recognition testing were performed.  The diagnosis was 
moderately severe to severe sensorineural hearing loss in 
each ear. 

The examiner was of the opinion that the veteran's 
sensorineural hearing loss was not caused by or a result of a 
fungal infection or military noise exposure.  In this regard, 
the audiologist remarked that the evidence supported a likely 
date of onset of hearing loss to between 1985 and 1990, as 
based on the veteran's hearing testimony.  The veteran 
testified that he had purchased his first set of hearing aids 
around 1992.  As well, hearing examinations were normal at 
the veteran's separation from military service.  The 
audiologist went on to state that scarring of the tympanic 
membranes and/or fungal ear infection are inconsistent with 
sensorineural hearing loss.  She concluded that the veteran's 
hearing loss claim was not supported by evidence in his 
claims file.  

In this case, a medical professional examined the veteran, 
reviewed the historical records, including the hearing 
examination results at the time of the veteran's discharge 
from service, and offered the opinion that the veteran's 
sensorineural hearing loss had its onset many years after the 
veteran's release from service and was not related to any 
fungal ear infection he may have experienced during service 
or shortly thereafter.  The Board finds this professional 
medical opinion to be of great probative value.  Hence, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.  Thus, the claim for service 
connection for bilateral hearing loss must be denied and the 
benefit-of-the-doubt doctrine is not applicable.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for sensorineural hearing loss is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


